Macearlane, J.
(dissenting). Not being able to concur in the opinion of the majority of the court, I desire to express the grounds of my dissent.
The court, against the objection of defendant’s counsel, permitted Oscar Johnson to testify as follows:
“Q. Did you hear of the fact that Mr. Barker had been put off the train by your conductor? A. Yes, sir.
“Q. If after that time you had a conversation with the conductor, you may state where it was and tell the jury what he said? A. Just after he had been put off I started back to the coach that he was in; I met a man by the name of Richardson, and was talking to him about the fact; I met him just before I got in the *152car, right on the step, and he told me of the transaction. I went right in; I rushed in the car and asked Mr. Howe (the conductor) if he put that man off and he said he did. I asked him to stop and get him; I told him I was afraid he was hurt, and he just remarked that he ought to have broke his darned neck.”
In view of the importance of ascertaining the exact relation of the act of expulsion to the declaration of the conductor, and owing to a wide difference of opinion in respect to the time that had elapsed between one and the other act, it is thought proper to state somewhat in detail the evidence bearing upon that question.
Said witness Johnson further testified that he met Richardson between the cars, who then gave him the first information he had of the expulsion; and that he met the conductor in the rear car within eight or ten feet of the front door at which place the conversation occurred. Richardson testified that he was standing at the front door of the rear car when plaintiff was ejected from the back door, and turned immediately to go to the next car, and met Johnson between the cars, and informed him that plaintiff had been put off. It was shown by the evidence of other witnesses that, as soon as plaintiff was expelled, the conductor went into the front car. Taking this evidence alone, it is very clear that the declaration, which was admitted in evidence, was made before the conductor could walk the length of the car, after the expulsion. In this state of facts the evidence was admitted.
Up to this time the witness Johnson had said nothing about the train having stopped. On further direct examination witness testified:
UQ. At that time, Mr. Johnson, when you were crossing from the smoking car across the platform into the ladies car was the train running, or not? A. Yes, sir.
*153“Q. Do you know whether the train had stopped just before? A. Just before I met Richardson?
“Q. Yes, sir? A. Well, it had stopped some time before that, I could not tell exactly the time.
ilQ. Was it at that time? A.- No, sir.”
On cross-examination the witness testified:
“Q. What attracted your attention. Why did you start in the ladies’ car? A. I could not tell how it happened that I started.
“Q. You just happened to start? A. Yes, sir; I very often go from one car to another.
“Q. Did you not start into the car because the train had stopped? A. No, sir.
“Q. You said it had stopped awhile before- you had started in? A. Yes, sir; I think it had made a little stop.
“Q. How long before you started in? A. Well, my best knowledge it would be eight or ten minutes before.
“Q. Might it not have been more or less? A. It could not have been much less; it might have been some more * * *.
“Q. It had stopped recently before? A. Yes, sir; some little time before it had made a halt.”
The learned judge who wrote the opinion of the majority assumes that, from Johnson’s own evidence it clearly appears that the declaration of the conductor was made eight or ten minutes after plaintiff was expelled from the train. If that were so, we would agree that the evidence would not have been admissible. But we do not so understand the evidence.
To comprehend the meaning of the witness Johnson it is necessary to state further that there had been one stop of the train between its starting point and the time this declaration was made. To this all witnesses agreed.. The witnesses of plaintiff testified that the *154only stop made was at a station which had been passed some miles before plaintiff had been .expelled. Witnesses of defendant testified that the train was stopped at the time plaintiff was put off. Considering all the evidence of the witness Johnson, there can not be a doubt that, when speaking of, the train stopping eight or ten minutes before the expulsion, he had reference to the stop at the station and not to one made when plaintiff was expelled. Indeed, he testified that no stop was then made. His request to the conductor to stop and take plaintiff on board again clearly shows that the expulsion had then just taken place. The trial judge evidently so understood it, and counsel for defendant never intimated the contrary until on the argument in court in lane.
But, as I understand the opinion of the learned judge, he holds that the declaration was not admissible if it was made after the act of expulsion had been completed, and to that proposition I dissent.
As a rule, derivative, or hearsay, evidence is not admissible to prove the fact admitted or declared. The person who makes the statement should be called to testify to the fact in order that, by the test of an oath, and of cross examination, all the circumstances maybe developed, and the weight to be given to the evidence determined. Giving in evidence the uncorroborated and interested declaration of a third person for the purpose of proving the truth of the fact declared, and thereby binding a party to the suit, should never be permitted, unless the declaration was made at such a time, and under such circumstances, as will raise the presumption that the one making it spoke the truth. All the authorities agree that such declarations are admissible when they form a part of and characterize the fact or transaction to be proved. They then become verbal acts, and are admissible as such, and not, strictly *155speaking, as declarations or admissions. They form a part of the res gestee.
One of the exceptions to the general rule, that hearsay evidence is not admissible, is applied to the declarations and admissions of an agent when offered to prove an act, or transaction, with which the principal is charged. The exception is only made when the declaration constitutes a part of the principal fact to be proved. The declaration of an agent is not binding on the principal, unless it falls within this exception. What constitutes a part of the res gestee, in any case, whether affecting the admissibility of the declarations of an agent or of the declarations of .third persons, is determined by precisely the same rules.
The rule and its limitations are concisely and, at the same time, comprehensively stated in 21 Am. and Eng. Encyclopedia of Law, p. 99, as follows:
“The rule is that evidence of words or acts maybe admissible (notwithstanding the general rule against derivative evidence) on the ground that they form part of the res gestee, provided that the act which they accompany is itself admissible in evidence, and that they reflect light on, or qualify, that act. But they must be so connected with the main fact under consideration as to illustrate its character, to further its object, or to form, in conjunction with it, one continuous transaction. If declarations are made some time1 before the act and stand alone by themselves, they are not within the rule and are inadmissible. * * * But if declarations of a past occurrence are made under such circumstances as will raise the reasonable presumption that they are the spontaneous utterances of thoughts created by, or springing out of, the transaction itself, and so soon thereafter as to exclude the presumption that they are the result of premeditation and design, they will be admissible as part of the res gestee
*156The difficulty has never been so much in the rule itself as in its application to individual cases. Whether a particular declaration form, a part of the res gestee is always a question for the decision of the court. No definite rule, which can be applied to each case, can be given, because the circumstances of no two acts, or transactions, are precisely the same. All the circumstances must be considered, and the court should be satisfied that the declaration was the “spontaneous utterance of thoughts created by, and springing out of, the transaction itself;” in other words, that the declaration was, in the circumstances, a spontaneous expression of truth.
When the declaration of an agent is offered to prove and charge the principal with an act, resulting in personal injury to another, all the circumstances should be considered, the time and place at which made, the nature and effect of the act and injury, the excitement, fright and other mental conditions of the agent making the declaration, and of other persons. If, from all these circumstances, the courtis satisfied that the agent, without time to premeditate, expressed truly and spontaneously his thoughts in regard' to a fact within his knowledge and in issue, and to prove which he would have been a competent witness, the evidence would be admissible.
' It will be seen that exact coincidence of time between the act and declaration, though an important circumstance, can not be made -a positive test of the admissibility of such declarations. In case of a derailment of a train, or a collision, there is often no time for previous declarations, but in view and presence of the excitement, the horror and the sympathy, spontaneous declarations of the agent, as to the cause of the disaster, would carry with them convictions of their truth.
*157That coincidence of time is not the true test may be drawn from our own decisions. In Harriman v. Stowe, 57 Mo. 93, admissions made an hour or more after the accident were admitted. This case goes beyond any recognized rule, and would not probably be followed under any circumstances. In Adams v. Railroad, 74 Mo. 553, after deceased had been struck, after the train had been stopped, two of the train men went back to the place of the collision. Held, that statements then made by them were not admissible. And generally it has been said, though probably unnecessary to the particular decision, that such declarations to be admissible should be coincident with the events to which they relate. Devlin v. Railroad, 87 Mo. 545; Aldridge’s Adm’r v. Midland, etc., Co., 78 Mo. 565; McDermott v. Railroad, 87 Mo. 298.
The question was last considered and the authorities reviewed in Leahey v. Railroad, 97 Mo. 172. .While the declarations, in that case, were those of the injured person, the principle upon which they are made admissible is the same. The court, after a careful consideration, reached the following conclusion: “The better reasoning is, that the declaration, to be a part of the res gestee, need not be coincident, in point of time, with the main fact to be proved. It is enough that the two are so clearly connected that the declaration can, in the ordinary course of affairs, be said to be the spontaneous exclamation of the real cause. The declaration is then a verbal act, and may well be said to be a part of the main fact or transaction. Again, if the subsequent declaration and the main fact at issue, taken together, form a continuous transaction, then the declaration is admissible. Much, therefore, depends upon the nature and character of the transaction in question, for it may be, and often is, of a continuing character. It can not be said that a mere subsequent. *158declaration will, of itself, furnish a sufficient connecting circumstance.” This decision met with the concurrence of all the judges. See cases cited and reviewed. This conclusion seems to be in accord with the best considered cases.. See 21 Am. and Eng. Encyclopedia of Law, supra, and cases cited in notes.
Now let us apply these principles to this case. The principal fact to be proved was the manner in which plaintiff was ejected from the train. Evidence that the expulsion was wantonly done was admissible. The conductor was a competent witness to prove the manner in which the expulsion was made and he had knowledge of the fact. Evidence by the conductor that, when he ejected plaintiff, he was indifferent as to the consequences to him, would have been competent. Declarations of the conductor made while in the act of the expulsion, which were indicative of malice and wantonness, could have been proved under all of the authorities.
We are of the opinion, taking into consideration the time and place in which it was made, the character of the act, and all the circumstances surrounding it, that the declaration admitted in evidence, was so connected with the expulsion of the plaintiff, as to show that what was said on the occasion was the spontaneous expression of the thoughts and feelings of the conductor at the time the act was done, and to characterize the act itself. The conversation occurred within a few seconds after plaintiff was put off. The conductor leaving the scene and Johnson approaching it, they met before the former had passed the length of the ear. The conductor was required to use some force and was necessarily more or less excited. The night was dark and stormy. The train was running on an embankment three feet high. When plaintiff was expelled he fell upon the ground seven feet from the *159track and his leg was broken in two places. The evidence tends to prove that while the conductor signaled the engineer to stop the train plaintiff was expelled before it came to a stop. In these circumstances, almost in the very presence of the scene of the expulsion, with the train leaving plaintiff in the storm and darkness, the witness expressed sympathy for him, and a fear that he had been injured, and asked that he be taken on board again. In these circumstances the declaration, which shows anger, ill-will and perfect indifference to the result, is made by the conductor.
I experience no difficulty whatever in reaching the conclusion that the declaration was sufficiently connected with the fact to be proved to form a part of the act itself, and to characterize it. Indeed, to reach any other conclusion, under the evidence as contained in the record, would result in overruling the latest and most carefully considered cases of this court, and in setting at nought well established principles of the law of evidence, as declared by the most respectable courts and text writers of this country. Black, C. J., and Be ace, J., agree with me.